PER CURIAM.
Jesse Morgan appeals from the sentence the District Court1 imposed after he pleaded guilty to wire fraud. His counsel has filed a brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), requesting leave to withdraw and arguing that the District Court inadequately considered a relevant factor at sentencing.
Morgan’s written plea agreement contained an appeal waiver. Upon careful review, we enforce the waiver. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir.) (en banc) (discussing enforcement of appeal waivers), cert. denied, 540 U.S. 997, 124 S.Ct. 501, 157 L.Ed.2d 398 (2003). We have independently reviewed the record, see Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and have found no non-frivolous issue for appeal outside the scope of the appeal waiver. Accordingly, we dismiss this appeal and grant counsel leave to withdraw.

. The Honorable Greg Kays, Chief Judge, United States District Court for the Western District of Missouri.